Hines, J.
W. M. Roberson filed a petition with the ordinary of Fannin County, alleging that William Everett Roberson has an estate in said county, that he is an imbecile and is incapable of managing his estate, that it is necessary that a guardian be appointed for the purpose of protecting and maintaining his estate, *448and that three named residents of said county are his nearest adult relatives. Petitioner prays that a rule nisi issue, directed to said three nearest adult relatives and to William Everett Roberson, and 'that they be required to show cause why petitioner should not be appointed guardian of the property of the alleged imbecile. A rule nisi was issued by the ordinary, and was served upon the four persons named. Before said petition was further acted upon, William Everett Roberson filed his petition in the superior court of -said county against W.'M. Roberson and the ordinary, alleging, in addition to the facts above set forth, that the said proceeding was brought under the act of August 20, 1918 (Acts 1918, p. 162), and that said act is unconstitutional and void because it violates designated portions of the State constitution, and the fourteenth amendment to the constitution of the United States. Because of the unconstitutionality of said act he prayed that the proceeding before the ordinary be enjoined. The defendants demurred to this petition, upon the ground that it set forth no cause of action. The judge sustained the demurrer, and the petitioner excepted.
Elaboration of the headnotes is not necessary.

Judgment affirmed.


All the Justices concur.